Citation Nr: 1212815	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-27 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for hypothyroidism with dysthymia and obesity.

2.  Entitlement to an effective date earlier than February 4, 2004, for the award of a 30 percent disability rating for hypothyroidism with dysthymia and obesity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1992 to January 1995.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2011, the appellant testified at a Board hearing at the RO.  

In February 2012, the Board granted the appellant's motion to advance his case on the docket due to financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

For the reasons set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2008 rating decision on appeal, the RO effectuated a March 2008 Board decision awarding service connection for multiple disabilities, including depression and obesity.  In the July 2008 rating decision, the RO combined the appellant's newly service-connected obesity and depression with his previously service-connected hypothyroidism and rated that combined disability, recharacterized as hypothyroidism with dysthymia and obesity, as 30 percent disabling, effective February 4, 2004.

The appellant appealed the RO's determination, arguing that the symptoms associated with his service-connected hypothyroidism disability were more severe than the assigned 30 percent rating reflected.  Additionally, the appellant argued that he was entitled to an effective date earlier than February 4, 2004, as he had filed his original claim in 1995.  

Hypothyroidism is evaluated under the disability criteria set forth at 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under those criteria, a 30 percent disability rating is assigned when hypothyroidism is manifested by fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted where hypothyroidism is manifested by muscular weakness, mental disturbance, and weight gain.  A 100 percent disability rating is warranted where the disability is manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See also Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (holding that the rating criteria for Diagnostic Code 7903 are not successive, i.e. all of the symptoms listed for a particular disability rating are not required in order to establish entitlement to the next higher disability rating for hypothyroidism).  

The appellant contends that he meets the schedular criteria for a 100 percent disability rating, as he experiences symptoms such as muscular weakness, cold intolerance, weight gain, mental disturbance, and depression.  After reviewing the available record and considering the appellant's contentions regarding the symptoms associated with his service-connected hypothyroidism, the Board finds that a VA medical examination is required prior to further appellate consideration.  38 C.F.R. § 3.159 (c)(4) (2011); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

In addition, the Board notes that VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Although VA's Rating Schedule does not provide separate rating criteria for obesity, it does include a general rating formula for evaluating service-connected mental disorders, including dysthymic disorder and major depressive disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 9434, 9435 (2011).  In this case, the Board finds that the record is unclear as to the extent to which the appellant's reported psychiatric symptoms are due to his service-connected psychiatric disability and which are due to his service-connected hypothyroidism.  On remand, this must be clarified and the RO must consider whether any distinct service-connected psychiatric symptomatology merit a separate disability rating.  Esteban, 6 Vet. App. 261-62.

The Board also notes that the record reflects that the appellant has been receiving regular treatment at the Loma Linda VA Medical Center (VAMC) since January 2004.  The most recent records from that facility currently associated with the record on appeal, however, are dated in April 2009.  On remand, therefore, the RO should ensure that complete clinical records are obtained.  38 C.F.R. § 3.159(c)(2011).  

Finally, to ensure the appellant's best interests are served and to avoid the undesirable specter of piecemeal litigation, adjudication of the earlier effective date claim is deferred pending the additional development and readjudication ordered on the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain clinical records pertaining to treatment of the appellant's service-connected hypothyroidism with obesity and hypothyroidism from the Loma Linda VAMC for the period from May 2009 to the present.  

2.  The appellant should be afforded a VA medical examination for the purposes of clarifying the nature and severity of his service-connected hypothyroidism.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to specifically delineate all symptomatology associated with the appellant's service-connected hypothyroidism, to include specifying whether the following are present or absent:  muscular weakness, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  If any of these symptoms are referable to the appellant's other service-connected disabilities (including depression, sleep apnea, hypertension, or tachycardia) rather than his service-connected hypothyroidism, this should be specifically noted.  A complete rationale for any opinions expressed must be provided.

3.  The appellant should also be afforded a VA psychiatric examination for the purposes of clarifying the nature and severity of his service-connected psychiatric disability.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to specifically delineate all symptomatology associated with the appellant's service-connected depression/dysthymia.  To the extent possible, the examiner must comment on the psychiatric symptomatology associated with his service-connected hypothyroidism versus the psychiatric symptomatology which is part and parcel of his service-connected dysthymia/depression.  A complete rationale for any opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claims, considering all the evidence of record.  In readjudicating the appellant's claim for an increased rating, the RO must specifically document consideration of whether all manifestations are appropriately rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  With respect to the appellant's claim for an earlier effective date, the RO must document its consideration of 38 C.F.R. § 3.157 (2011).  If the appellant's claims remain denied, he and his representative should be provided with a Statement of the Case and/or Supplemental Statement of the Case as appropriate and an opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

